This was an action to recover for personal injuries in the Hamilton Common Pleas in which Masters was plaintiff ..and The Cincinnati Traction Company was defendant.
The parties are herein referred to as plaintiff and defendant as they appeared in the trial court. Masters was injured in a collision between one of the Street Car Company’s cars and a wagon belonging to and driven by Masters along a certain street in Cincinnati. As Masters was driving eastward along this street an eastbound street car approached him from behind ringing its gong. It was very foggy at the time and impossible to see very far ahead. As he was not able to turn out to the *253right, Masters turned over to the left, i. e., into the westbound street car track, when he was struck by a westbound street car.
Attorneys — Leo. J. Brumleve, Jr., for Traction Company; S. M. Johnson, T. M. Gregory and E. M. Powers, for Masters, all of Cincin-
There was evidence that this ear did not ring the gong and that it was being operated at an. unreasonable rate of speed. At the beginning of the trial defendant attempted to file an amended answer setting up a city ordinance, but the trial court refused to admit it. As the trial resulted in a verdict for plaintiff, defendant prosecuted error, claiming that the verdict was manifestly against the weight of the evidence, error in the court’s charge and misconduct of one o'f the jurymen in that he failed to respond to a general inquiry to the jury as to. whether any of them had been in any accident, when as a matter of fact one juryman had been in an automobile accident some time previous.
The Court of Appeals supstained the judgment, holding that the verdict was not against the weight of evidence; that no error was committed by the court in refusing to give certain special requests as they were covered in other requests; that the conduct of the juryman was not influenced by corrupt motives; and that counsel for The Traction Company should have made objection tq the juryman at the earliest moment he ascertained the true state of facts.
The Traction Company filed its motion in the Supreme Court for an order to certify the record upon the ground that the Court of Appeals committed error in affirming the judgment of the Common Pleas Court.